                                                                          FORM 1 Entered 04/13/21 14:06:23
                                        Case 19-45206-elm7 Doc 44 Filed 04/13/21                                                                             Page 1 of 6
                                                                                                                                                                       Page No:          1
                                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                       ASSET CASES

Case No.:                       19-45206                                                                                                          Trustee Name:                          Shawn K. Brown
Case Name:                      SYNERGY FABRICATION, INC.                                                                                         Date Filed (f) or Converted (c):       12/30/2019 (f)
For the Period Ending:          04/13/2021                                                                                                        §341(a) Meeting Date:                  02/26/2020
                                                                                                                                                  Claims Bar Date:                       06/02/2020
                                  1                                             2                             3                              4                       5                                       6

                      Asset Description                                     Petition/                Estimated Net Value                Property               Sales/Funds             Asset Fully Administered (FA)/
                       (Scheduled and                                     Unscheduled               (Value Determined by                Abandoned              Received by             Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                  Value                         Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                                   Less Liens, Exemptions,
                                                                                                      and Other Costs)

Ref. #
1        JPMorgan Chase Bank Checking 1586                                          $0.00                                $0.00                                              $0.00                                        FA
2        Home Savings Bank Simply Business Checking                           $32,706.18                           $32,706.18                                         $32,860.62                                         FA
         6582
3        Stride Bank, N.A. Checking 3365                                       $3,166.34                             $3,166.34                                           $2,528.17                                       FA
4        Hal Allen Family, LP                                                  $8,220.00                             $8,220.00                                              $0.00                                        FA
Asset Notes:      Credit applied to secured claim.
5      Accounts receivable 11a. 90 days old or less:                             $7,382.00                             $7,382.00                                            $0.00                                        FA
       face amount 7,382.00- doubtful or uncollectible
       accounts 0.00 = $7,382.00
6      11a. 90 days old or less: face amount 4,870.00 -                           Unknown                                  $0.00                                            $0.00                                        FA
       doubtful or uncollectible accounts 4,870.00 =
       unknown
7      Other inventory or supplies Inventory valued at                            Unknown                                  $0.00                                     $195,455.07                                         FA
       $900,000 - estimated re-sale value considerably
       less unknown
Asset Notes:      Proceeds received are a combination of Inventory of $102,980.69 and all other machinery and equipment $92,474.38. Schedules were ambiguous concerning the machinery and equipment
                  category.
8      Office furniture Furniture & Fixtures - assumed                            Unknown                                  $0.00                                       $2,007.00                                         FA
       by TRCG as part of the Lease Release unknown
9      Office equipment, including all computer                                   Unknown                                  $0.00                                       $1,003.00                                         FA
       equipment and communication systems
       equipment and software Copier - taken over by
       Hal Allen Family, LP, Landlord (Status
       Unknown) $3,500.00
10     Dodge Ram Truck - vandalized in mid-summer,                                Unknown                                  $0.00                                            $0.00                                        FA
       2019 $0.00
11     2-Trailers $0.00                                                           Unknown                                  $0.00                                       $9,000.32                                         FA
12     Tools - status unknown - valued at $24,512.98                           Unknown                                   $0.00                                              $0.00                                        FA
       $0.00
Asset Notes:      Included in asset #7
13     Welding Machines valued at $471,071.47 but                            $250,000.00                          $250,000.00                                        $145,251.00                                         FA
       depreciated $250,000.00
14     Northwestern Mutual Life Ins policy                      (u)                 $0.00                               $82.72                                             $82.72                                        FA
15       Remnant assets                                         (u)                 $0.00                            $5,000.00                                           $5,000.00                                       FA
                                                                        FORM 1 Entered 04/13/21 14:06:23
                                      Case 19-45206-elm7 Doc 44 Filed 04/13/21                                                            Page 2 of 6
                                                                                                                                                    Page No:       2
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                               ASSET CASES

Case No.:                    19-45206                                                                                          Trustee Name:                        Shawn K. Brown
Case Name:                   SYNERGY FABRICATION, INC.                                                                         Date Filed (f) or Converted (c):     12/30/2019 (f)
For the Period Ending:       04/13/2021                                                                                        §341(a) Meeting Date:                02/26/2020
                                                                                                                               Claims Bar Date:                     06/02/2020
                                1                                        2                    3                          4                        5                                     6

                     Asset Description                               Petition/       Estimated Net Value              Property              Sales/Funds           Asset Fully Administered (FA)/
                      (Scheduled and                               Unscheduled      (Value Determined by              Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                            Value                Trustee,             OA =§ 554(a) abandon.        the Estate
                                                                                   Less Liens, Exemptions,
                                                                                      and Other Costs)



TOTALS (Excluding unknown value)                                                                                                                                       Gross Value of Remaining Assets
                                                                     $301,474.52                  $306,557.24                                     $393,187.90                                   $0.00



Major Activities affecting case closing:
 04/13/2021    UPDATE 3.29.21-REMANANT SALE CLOSED. CPA PREPARING FINAL TAX RETURN. FINAL REPORT TO BE SUBMITTED UPON IRS AUDIT DEADLINE.

               UPDATE 10.13.20-TRUSTEE TO SEEK APPROVAL OF REMNANT ASSET SALE. FINAL TAX RETURN PREPARATION IN PROCESS. SOME CLAIM INQUIRIES
               OUTSTANDING.

               ASSETS ARE CASH, EQUIPMENT, INVENTORY AND VEHICLES

               MAJOR ACTIVITIES:

               SECURE PROPERTY-DONE-AUCTION CONDUCTED. CASH COLLECTED.
               SECURE DOCUMENTS AND DATA-DONE--CPA

               CLAIMS BAR DATE SET: 1.10.20
               CLAIMS REVIEW DATE: 7.27.20
               CLAIMS OBJECTIONS FILED DATE:
               FINAL ALLOWANCE DATE: Outstanding 4, 9 and 29 as of 7.27.20

               TAX RETURN 505 LETTER SENT DATE:
               PROMPT DETERMINATION RECEIVED DATE:

               PREFERENCE/FRAUDULENT TRANSFER REVIEW

               TFR PREPARED AND SENT TO UST DATE:
               TFR APPROVED AND FILED DATE:
               FEE APPLICATIONS FILED DATE:
               TFR FINAL AND CHECKS MAILED DATE:
               ZERO BALANCE DATE:
               TDR SENT TO UST DATE:
               TDR FILED DATE:
                                                                        FORM 1 Entered 04/13/21 14:06:23
                                      Case 19-45206-elm7 Doc 44 Filed 04/13/21                                                                 Page 3 of 6
                                                                                                                                                         Page No:       3
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                              ASSET CASES

Case No.:                    19-45206                                                                                               Trustee Name:                        Shawn K. Brown
Case Name:                   SYNERGY FABRICATION, INC.                                                                              Date Filed (f) or Converted (c):     12/30/2019 (f)
For the Period Ending:        04/13/2021                                                                                            §341(a) Meeting Date:                02/26/2020
                                                                                                                                    Claims Bar Date:                     06/02/2020
                                 1                                   2                            3                           4                        5                                     6

                     Asset Description                            Petition/              Estimated Net Value               Property              Sales/Funds           Asset Fully Administered (FA)/
                      (Scheduled and                            Unscheduled             (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                         Value                       Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                       Less Liens, Exemptions,
                                                                                          and Other Costs)


Initial Projected Date Of Final Report (TFR):   06/30/2022                    Current Projected Date Of Final Report (TFR):                                /s/ SHAWN K. BROWN
                                                                                                                                                           SHAWN K. BROWN
                                       Case 19-45206-elm7 Doc 44 Filed 04/13/21 Entered 04/13/21 14:06:23                                        Page 4 of 6
                                                                        FORM 2                                                                                     Page No: 1
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       19-45206                                                                                         Trustee Name:                         Shawn K. Brown
Case Name:                     SYNERGY FABRICATION, INC.                                                                        Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***4695                                                                                       Checking Acct #:                      ******5206
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:
For Period Beginning:          12/30/2019                                                                                       Blanket bond (per case limit):        $300,000.00
For Period Ending:             04/13/2021                                                                                       Separate bond (if applicable):


     1                2                           3                                                   4                                                5                    6                 7

Transaction      Check /                    Paid to/                         Description of Transaction                          Uniform            Deposit           Disbursement          Balance
   Date           Ref. #                 Received From                                                                          Tran Code             $                    $


01/18/2020           (2)    SYNERGY FABRICATION, INC.                Home Savings Bank funds                                     1129-000           $32,860.62                     $0.00       $32,860.62
02/13/2020           (3)    STRIDE BANK                              Debtor bank funds turned over.                              1129-000            $2,528.17                     $0.00       $35,388.79
03/10/2020                  ROSEN SYSTEMS, INC.                      Auction proceeds                                                *             $352,716.39                     $0.00      $388,105.18
                     {7}                                             Combination of Inventory of                 $195,455.07     1129-000                                                    $388,105.18
                                                                     $102,980.69 and all other machinery
                                                                     and equipment $92,474.38.
                                                                     Schedules were ambiguous
                                                                     concerning the machinery and
                                                                     equipment category.
                     {8}                                                                                            $2,007.00    1129-000                                                    $388,105.18
                     {9}                                                                                            $1,003.00    1129-000                                                    $388,105.18
                     {11}                                                                                           $9,000.32    1129-000                                                    $388,105.18
                     {13}                                                                                        $145,251.00     1129-000                                                    $388,105.18
03/26/2020           2001   Hal Allen Family, LP                     Order Dkt # 26                                              4210-000                  $0.00           $82,157.69         $305,947.49
04/21/2020           2002   Rosen Systems, Inc.                      Order Dkt # 32                                              3620-000                  $0.00           $17,303.95         $288,643.54
05/05/2020                  ROSEN SYSTEMS, INC.                      Refund of overpayment of expenses. Order ECF no 32          3620-000                  $0.00                ($175.17)     $288,818.71
                                                                     and Fee application mistakenly overstated the
                                                                     expenses.
05/18/2020           (14)   NORTHWESTERN MUTUAL                      Policy refund                                               1290-000              $82.72                      $0.00      $288,901.43
08/31/2020                  Independent Bank                         Account Analysis Charge                                     2600-000                  $0.00                $421.30       $288,480.13
09/30/2020                  Independent Bank                         Account Analysis Charge                                     2600-000                  $0.00                $420.69       $288,059.44
10/30/2020                  Independent Bank                         Account Analysis Charge                                     2600-000                  $0.00                $420.07       $287,639.37
11/20/2020                  Clerk of the U.S. Bankrupptcy Court      Filing fee Motion to Sell remnant assets                    2700-000                  $0.00                $181.00       $287,458.37
                            Northern District of Texas
11/30/2020                  Independent Bank                         Account Analysis Charge                                     2600-000                  $0.00                $419.39       $287,038.98
12/18/2020           (15)   OAK POINT PARTNERS                       Remnant sale proceeds                                       1229-000            $5,000.00                     $0.00      $292,038.98
12/31/2020                  Independent Bank                         Account Analysis Charge                                     2600-000                  $0.00                $421.74       $291,617.24
01/29/2021                  Independent Bank                         Account Analysis Charge                                     2600-000                  $0.00                $425.26       $291,191.98
                                                                                                                                SUBTOTALS           $393,187.90           $101,995.92
                                       Case 19-45206-elm7 Doc 44 Filed 04/13/21 Entered 04/13/21 14:06:23                                            Page 5 of 6
                                                                        FORM 2                                                                                        Page No: 2
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        19-45206                                                                                          Trustee Name:                          Shawn K. Brown
Case Name:                      SYNERGY FABRICATION, INC.                                                                         Bank Name:                             Independent Bank
Primary Taxpayer ID #:          **-***4695                                                                                        Checking Acct #:                       ******5206
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:
For Period Beginning:           12/30/2019                                                                                        Blanket bond (per case limit):         $300,000.00
For Period Ending:              04/13/2021                                                                                        Separate bond (if applicable):


     1               2                          3                                                    4                                                    5                    6               7

Transaction      Check /                     Paid to/                        Description of Transaction                             Uniform            Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                            Tran Code             $                    $


02/26/2021                  Independent Bank                         Account Analysis Charge                                       2600-000                   $0.00                $424.64     $290,767.34
03/31/2021                  Independent Bank                         Account Analysis Charge                                       2600-000                   $0.00                $424.02     $290,343.32

                                                                                       TOTALS:                                                          $393,187.90           $102,844.58       $290,343.32
                                                                                           Less: Bank transfers/CDs                                           $0.00                 $0.00
                                                                                       Subtotal                                                         $393,187.90           $102,844.58
                                                                                           Less: Payments to debtors                                          $0.00                 $0.00
                                                                                       Net                                                              $393,187.90           $102,844.58




                     For the period of 12/30/2019 to 04/13/2021                                                  For the entire history of the account between 01/10/2020 to 4/13/2021

                     Total Compensable Receipts:                     $393,187.90                                 Total Compensable Receipts:                                 $393,187.90
                     Total Non-Compensable Receipts:                       $0.00                                 Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                   $393,187.90                                 Total Comp/Non Comp Receipts:                               $393,187.90
                     Total Internal/Transfer Receipts:                     $0.00                                 Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:                $102,844.58                                 Total Compensable Disbursements:                            $102,844.58
                     Total Non-Compensable Disbursements:                  $0.00                                 Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:              $102,844.58                                 Total Comp/Non Comp Disbursements:                          $102,844.58
                     Total Internal/Transfer Disbursements:                $0.00                                 Total Internal/Transfer Disbursements:                            $0.00
                                        Case 19-45206-elm7 Doc 44 Filed 04/13/21 Entered 04/13/21 14:06:23                                       Page 6 of 6
                                                                         FORM 2                                                                                 Page No: 3
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        19-45206                                                                                      Trustee Name:                        Shawn K. Brown
Case Name:                      SYNERGY FABRICATION, INC.                                                                     Bank Name:                           Independent Bank
Primary Taxpayer ID #:           **-***4695                                                                                   Checking Acct #:                     ******5206
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:
For Period Beginning:           12/30/2019                                                                                    Blanket bond (per case limit):       $300,000.00
For Period Ending:              04/13/2021                                                                                    Separate bond (if applicable):


    1                2                           3                                                   4                                                5                  6              7

Transaction      Check /                     Paid to/                        Description of Transaction                         Uniform            Deposit         Disbursement       Balance
   Date           Ref. #                  Received From                                                                        Tran Code             $                  $



                                                                                                                                                                              NET        ACCOUNT
                                                                                      TOTAL - ALL ACCOUNTS                               NET DEPOSITS                    DISBURSE       BALANCES

                                                                                                                                                  $393,187.90         $102,844.58       $290,343.32




                     For the period of 12/30/2019 to 04/13/2021                                              For the entire history of the account between 01/10/2020 to 4/13/2021

                     Total Compensable Receipts:                     $393,187.90                             Total Compensable Receipts:                              $393,187.90
                     Total Non-Compensable Receipts:                       $0.00                             Total Non-Compensable Receipts:                                $0.00
                     Total Comp/Non Comp Receipts:                   $393,187.90                             Total Comp/Non Comp Receipts:                            $393,187.90
                     Total Internal/Transfer Receipts:                     $0.00                             Total Internal/Transfer Receipts:                              $0.00


                     Total Compensable Disbursements:                $102,844.58                             Total Compensable Disbursements:                         $102,844.58
                     Total Non-Compensable Disbursements:                  $0.00                             Total Non-Compensable Disbursements:                           $0.00
                     Total Comp/Non Comp Disbursements:              $102,844.58                             Total Comp/Non Comp Disbursements:                       $102,844.58
                     Total Internal/Transfer Disbursements:                $0.00                             Total Internal/Transfer Disbursements:                         $0.00




                                                                                                                                               /s/ SHAWN K. BROWN
                                                                                                                                               SHAWN K. BROWN
